Citation Nr: 0605486	
Decision Date: 02/24/06    Archive Date: 03/01/06

DOCKET NO.  99-11 558A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a heart disability.

2.  Entitlement to service connection for a neck/cervical 
spine disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from June 1944 to June 1946, with 
subsequent reserve service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran testified at a personal hearing at the RO 
in July 1999.  This case was previously before the Board and 
was remanded in November 2000, July 2003 and June 2004.


FINDINGS OF FACT

1.  The veteran does not currently have a heart disability.

2.  A neck/cervical spine disability was not manifested 
during the veteran's active duty service or for many years 
after separation from service, nor is a neck/cervical spine 
disability otherwise related to such service.


CONCLUSIONS OF LAW

1.  A heart disability was not incurred or aggravated during 
the veteran's active duty service.  38 U.S.C.A. §§ 1110, 
1131, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.6(a), 3.303 
(2005).

2.  A neck/cervical spine disability was not incurred or 
aggravated during the veteran's active duty service.  
38 U.S.C.A. §§ 1110, 1131, 1154(b), 5107 (West 2002); 
38 C.F.R. §§ 3.6(a), 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In the present 
case, the RO furnished VCAA notice to the appellant 
subsequent to the initial denial of the appellant's claim.  
Therefore, it can be argued that the timing of the notice 
does not comply with the express requirements of the law as 
found by the Court in Pelegrini.

While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

VA has fulfilled its duty to notify the appellant in this 
case.  In June 2002, July 2004 and December 2004 letters, VA 
informed the appellant of the applicable laws and 
regulations, including applicable provisions of the VCAA, the 
evidence needed to substantiate the claim, and which party 
was responsible for obtaining the evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  In the letters, 
VA informed the appellant that it would obtain the available 
records in the custody of federal departments and agencies 
and request medical records from identified private health 
care providers.  Additionally, the Board notes that the July 
and December 2004 letters explicitly directed the veteran to 
submit any pertinent evidence in his possession.  Therefore, 
the Board believes that the requirements of 38 C.F.R. 
§ 3.159(b)(1) have been met, including the duty to notify the 
appellant to submit any pertinent evidence in his possession, 
and that any defect in the timing of such notice constitutes 
harmless error.

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made numerous attempts 
to assist the appellant in obtaining the evidence necessary 
to substantiate his claim, to include verification of his 
claimed combat service.  The record includes service medical 
records, private medical records and VA treatment records.  
The Board acknowledges that the veteran has not been afforded 
a VA medical examination in connection with his claims.  As 
to the neck claim, the Board finds that a VA examination is 
not necessary as there is no evidence of a neck injury or 
illness during active duty service, active duty for training, 
or inactive duty for training.  The Board also notes that 
although the veteran claims to have injured his neck during a 
period of active duty in 1972, the veteran's annual 
examination reports from 1973 through 1980 are negative for 
any complaints of neck pain or problems.  As for the 
veteran's heart disability claim, the Board notes once again 
that the veteran claims to have injured his chest and heart 
in 1972, but his annual examination reports from 1973 through 
1980 are entirely devoid of complaints of heart problems.  
Moreover, the Board notes that, as explained in more detail 
below, the veteran does not currently have a heart 
disability.  

As there is lack of evidence of an in-service injury, 
illness, or disease of the neck and lack of evidence of any 
current heart disability, the Board finds that there is 
adequate medical evidence of record to decide the claim and 
that the requirements of 38 C.F.R. § 3.159(c)(4) have been 
met.  Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Additionally, for veteran's who have 
served 90 days or more of active service during a war period 
or after December 31, 1946, certain chronic disabilities, 
such as cardiovascular disease, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in service.  38 C.F.R. § 3.303(d).

The term "active military, naval, or air service" means 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty, and 
any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty or from an acute  
myocardial infarction, a cardiac arrest or a cerebrovascular 
accident.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a); Biggins 
v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  In other 
words, service connection is not warranted for diseases (with 
the exception of the cardiovascular conditions specifically 
noted) unless the individual was on active duty or active 
duty for training at the time of the disablement or death due 
to the injury or disease.  Brooks v. Brown, 5 Vet. App. 484, 
485 (1993); VA O.G.C. Prec. 86-90, 56 Fed. Reg. 45,712 
(1990).

Neck/Cervical Spine Disability

The veteran alleges in an October 2001 statement that in July 
1972 he was in a plane that was avoiding enemy fire and that 
one such maneuver was so violent that he was slammed and 
impaled over his spray equipment.  He stated that his chest 
was compressed and his ribs were so sore he could hardly 
breathe.  He also noted that his neck and spine were 
"slammed" badly in the incident.  The Board acknowledges 
the veteran's statement that he injured his neck in a 
"combat" flight situation and notes the provisions of 
38 U.S.C. § 1154(b) which state that in the case of veterans 
who engaged in combat with the enemy in active service, the 
secretary shall accept as sufficient proof of service-
connection of any disease or injury alleged to have been 
incurred in or aggravated by such service satisfactory lay or 
other evidence of service incurrence or aggravation of such 
injury or disease, if consistent the with circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran.  Combat 
service requires that a veteran have participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality; mere service in a combat 
area or combat zone does not in itself lead to the conclusion 
that an individual engaged in combat.  VAOPGCPREC 12-99 
(October 18, 1999).

There is no evidence that the veteran engaged in combat with 
the enemy.  The veteran's service personnel records do not 
suggest participation in combat.  His DD-214 and his 
personnel records covering his period of active duty service 
and his subsequent period of reserved duty service, including 
his AF7 Airman Military Record and his AF20 Airman's 
Qualification Card, show no evidence of combat.  The records 
show that the was involved in aircraft maintenance.  There is 
also no evidence that he was awarded any combat decorations.  
Because the record does not demonstrate that the veteran 
engaged in combat with the enemy, his alleged in-service 
neck/cervical spine injury must be corroborated.  

There is no record of this 1972 neck/cervical spine injury in 
the veteran's service medical records, nor is there a record 
of any neck/cervical spine injury, illness or disease at any 
time during the veteran's active duty service, active duty 
for training service, or inactive duty for training service.  
Moreover, the veteran's extensive service medical records 
from his period of reserve duty show that he expressly denied 
any neck or spine problems on his annual physical 
examinations from 1972 through 1980 and that the veteran's 
neck and spine were clinically evaluated during this same 
time period on more than seven occasions and found to be 
clinically normal each time.  In fact, a January 1973 
examination report, just a few months after the alleged 
injury, shows that the veteran's neck and spine were 
clinically evaluated as normal.  The veteran's annual 
examination reports from 1983 and later show that the veteran 
underwent neck/cervical spine surgery in November 1982.  
However, there is absolutely no evidence of record showing 
that this surgery was related to any neck/cervical spine 
injury, disease or illness that was incurred during his 
initial period of active duty service or his subsequent 
periods of active duty for training and inactive duty for 
training with the reserves.  

In short, there is no evidence of an in-service event, injury 
or illness of the neck/cervical spine.  As such, service 
connection for a neck/cervical spine disability is not 
warranted.  In making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.

Heart Disability

The veteran's service medical records show that a left bundle 
branch block was discovered during a routine physical 
examination in January 1981.  The veteran was referred for a 
special consultation, and it appears that extensive testing 
did not result in a medical diagnosis of heart disability.  
The file includes a June 2, 1981, letter from Edward I. 
Curtiss, M.D. to the effect that he examined the veteran and 
that the veteran denied all cardiovascular symptoms.  
Physical examination was within normal limits except for a 
first heart sound which was significantly decreased in 
intensity.  Dr. Curtiss commented that he believed that 
atherosclerotic coronary artery disease could be safely 
excluded as the etiology of the left bundle branch block.  He 
stated that while it was possible that physical conditioning 
was responsible for the abnormalities noted during Holter 
monitoring and thallium scanning, the concurrent observation 
of acquired left bundle branch block suggested structural 
hearing disease.  

The left bundle branch block was noted on the veteran's 
subsequent service medical records and post-service VA 
treatment records.  A January 1983 examination reported the 
condition as asymptomatic, and no cardiovascular diagnosis 
was entered in subsequent service medical records.  Moreover, 
current treatment records contain no evidence of a current 
heart disability.  Recent medical records dated from 1998 to 
2003 extensively document the veteran's medical condition in 
the course of treatment for prostate cancer.  Significantly, 
none of these records document any underlying heart 
disability.  The current treatment records note the history 
of left bundle branch block, but this is simply an 
electrocardiogram (ECG) finding, analogous to a laboratory 
finding, and is not indicative, by itself, of a cardiac 
disability.  Service connection cannot be established without 
diagnosed disability.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.




ORDER

The appeal is denied as to both issues.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


